Exhibit 10.2

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Amendment”), effective as
of March 14, 2016, is made by and between Viking Therapeutics, Inc. (the
“Company”) and Michael Morneau (“Executive”).

Recitals

Whereas, the Company and Executive are parties to that certain Employment
Agreement, effective as of May 21, 2014, as amended by that certain First
Amendment to Employment Agreement, effective as of September 30, 2014, by and
between the Company and Executive (as amended, the “Agreement”); and

Whereas, the Company and Executive wish to amend the Agreement as set forth
herein.

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and in reliance on the recitals set
forth above, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties to this Amendment hereby agree as follows:

Agreement

1.The second sentence of Section 2(b) of the Agreement is hereby amended and
restated in its entirety as follows: “Executive’s target Annual Bonus, to the
extent earned, will be thirty-five percent (35%) of Executive’s Base Salary in
effect on June 30th of such calendar year.”.

2.The validity, interpretation, construction, and performance of this Amendment
shall be governed by the laws of the State of California (excluding any that
mandates the use of another jurisdiction’s laws). The enforcement of an
arbitration award, or any other action in connection with this Amendment, only
may be brought in the courts of the County of San Diego, State of California or
federal courts situated within the County of San Diego, State of California.

3.The invalidity or unenforceability of any provision of this Amendment shall
not affect the validity or enforceability of any other provision of this
Amendment, which shall remain in full force and effect.

4.This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute the
same instrument.

5.Except as modified by this Amendment, the Agreement shall remain in full force
and effect in accordance with its terms.

[Remainder of This Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, this Amendment is effective as of the date first above
written.

 

 

 

VIKING THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Brian Lian, Ph.D.

 

 

Name: Brian Lian, Ph.D.

 

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Michael Morneau

 

 

Michael Morneau

 

 

 